   Case 3:19-cv-02281-K Document 45 Filed 06/25/20                 Page 1 of 4 PageID 499



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                                Case No. 3:19-cv-02281-K
       v.

MATCH GROUP, INC., a corporation,

                              Defendant.


             OPPOSITION TO FTC’S MOTION FOR LEAVE TO FILE NOTICE OF
                       RECENTLY DECIDED AUTHORITY

       This Court should deny the Federal Trade Commission’s (FTC’s) request for leave to file

a fourth post-reply brief – under the guise of a notice of new authority – in opposition to Match

Group, Inc.’s (Match’s) pending motion to dismiss. The authority at issue is the highly publicized

Supreme Court’s Liu v. SEC decision dated June 22, 2020. No. 18-1501 (June 22, 2020). That

decision does not decide, much less address, the question presented to this Court in Match’s

Motion: whether the FTC may seek equitable monetary relief under Section 13(b) of the FTC

Act, which expressly authorizes only injunctive relief.       In stark contrast, the statute under

consideration in Liu expressly authorized the SEC to seek “any equitable relief” in civil cases. Id.

at 2. Liu did not address or even mention the Seventh Circuit’s Credit Bureau decision, which

held that the Section 13(b) only authorizes injunctions and not other forms of equitable relief. FTC

v. Credit Bureau Center, LLC, 937 F.3d 764 (7th Cir. 2019). A petition for certiorari to the

Supreme Court is pending in that case.

       The FTC’s request fails to meet the standard required to permit additional briefing and

should be denied for three independent but related reasons:



                                                 1
   Case 3:19-cv-02281-K Document 45 Filed 06/25/20                   Page 2 of 4 PageID 500



        First, the Supreme Court’s decision in Liu does not address the question in Match’s

Motion. The statute at issue in Liu expressly authorized any equitable relief, whereas the statute

at issue in our case does not grant any such authority. The issue in Liu was whether disgorgement

qualifies as an equitable remedy. Liu holds that statutory authorization to obtain “any equitable

relief,” 15 U.S.C. §78u(d)(5), means what it says—that the SEC can obtain equitable relief and the

remedies of disgorgement and restitution can be forms of equitable relief if appropriately tailored.

Unlike the statute in Liu, the text of Section 13(b), does not authorize the FTC to obtain “any

equitable relief.” Rather, it only expressly authorizes a specific type of equitable relief: an

“injunction.” 15 U.S.C. § 53(b). Thus, if anything, Liu confirms that statutes mean what they say

and Section 13(b) should not be interpreted to authorize equitable monetary relief not provided for

in the text of the statute.

        Thus, the FTC’s statement that Liu “bears directly on Match’s Motion [to dismiss],” Dkt.

44 at 1, is flat wrong. Dkt. 44 at 1. Indeed, the FTC has repeatedly taken the opposite position

from what it urges now, and has stated that Liu is unrelated to the issue in the FTC’s petition for

certiorari to the Supreme Court in Credit Bureau (the same issue presented here). For example, in

its Supreme Court filings the FTC stated:

    •   “The Court should grant this petition [for review in Credit Bureau] notwithstanding the
        grant of certiorari in Liu v. SEC, No. 18-1501, which involves whether disgorgement under
        the securities laws is an equitable remedy in light of this Court’s decision in Kokesh v. SEC,
        137 S. Ct. 1635 (2017), that such orders are penal in nature. The answer to that question
        [in Liu] will not resolve whether Section 13(b) authorizes district courts entering a
        permanent injunction against illegal conduct to order that money taken by that conduct be
        returned to consumers. The question here is distinct from the question in Liu, will not be
        resolved in that case, and warrants independent review.” FTC v. Credit Bureau Center,
        19-825, FTC Petition for Certiorari at 11.

    •   “[T]here is no need to await the outcome of Liu, which presents a different question from
        this case” under section 13(b). FTC v. Credit Bureau Center, 19-825, FTC Reply in
        Support of Certiorari at 4.


                                                  2
   Case 3:19-cv-02281-K Document 45 Filed 06/25/20                   Page 3 of 4 PageID 501



   •     “The Court’s decision in Liu is unlikely to affect the outcome in this case.” id.

The FTC should not be permitted to tell the Supreme Court one thing and then tell this Court

exactly the opposite. The fact of the matter is that Liu dealt with whether disgorgement amounts

to equitable relief. Our issue is whether the FTC Act (a different statute) permits equitable

monetary relief where the statute does not authorize it.

         Second, contrary to the FTC’s arguments, Liu did not “reaffirm Porter [v. Warner Holding

Co., 328 U.S. 395 (1946)].” Dkt. 44 at 2. Neither of the parties in Liu disputed Porter and thus

there was no occasion for the Court to reconsider it or to affirm it. The Supreme Court merely

quoted from Porter for the unremarkable proposition that “a remedy tethered to a wrongdoer’s net

unlawful profits . . . has been a mainstay of equity courts.” Dkt. 4 at 2 (citing Liu). That does not

have any bearing on whether Section 13(b) limits the relief available through it to just injunctions.

         Third, the FTC has already filed three notices of supplemental authority here. After the

third notice, this Court stayed the case and entered an order prohibiting “any additional or

supplemental filings related to the Motion to Dismiss” absent leave of the Court. Dkt. 20. Because

the Liu case does not address, much less decide, the issue relevant here, this notice appears to be

nothing more than an attempt to file yet another sur-reply on Match’s motion to dismiss. But there

is no basis for such leave to file a sur-reply under this district’s precedent. See Alcan Aluminum

Corp. v. BASF Corp., 133 F. Supp. 2d 482, 491 (N.D. Tex. 2001) (“The only time new authority

justifies a sur-reply is when it makes “drastic changes in the law likely to change the court’s

determination and that the court is likely to miss in its research, or might find only with difficulty

and significant effort.”). Neither prong is met here.

         For these reasons, Match respectfully requests that the Court deny the FTC’s motion for

leave.



                                                  3
   Case 3:19-cv-02281-K Document 45 Filed 06/25/20                Page 4 of 4 PageID 502



 Date: June 25, 2020                                By: Angela C. Zambrano
                                                       Angela C. Zambrano
                                                       State Bar No. 24003157
                                                       angela.zambrano@sidley.com
                                                       David Sillers
                                                       State Bar No. 24072341
                                                       dsillers@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       2021 McKinney Ave, Suite 2000
                                                       Dallas, TX 75201
                                                       Telephone: 214.981.3300
                                                       Fax: 214.981.3400

                                                       Chad S. Hummel (admitted Pro Hac)
                                                       chummel@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       1999 Avenue of the Stars, 17th Floor
                                                       Los Angeles, CA 90067
                                                       Telephone: 310.595.9500
                                                       Fax: 310.595.9501

                                                       Attorneys for Match Group, Inc.




                                CERTIFICATE OF SERVICE

       On Jun 25, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                         /s/ David Sillers
                                                         David Sillers




                                                4
